Citation Nr: 0525951	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-20 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for residuals of a right wrist injury.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for residuals of a left wrist injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, Philippines, which among other things, granted 
service connection for residuals of an injury involving the 
right wrist and residuals of an injury involving the left 
wrist, and assigned an initial evaluation of 10 percent for 
each disability.  The rating decision also reflected a denial 
of service connection for residuals of a back injury as 
secondary to service-connected post-traumatic stress 
disorder.  The RO received a timely Notice of Disagreement as 
to the denial of service connection, as well as the initial 
evaluations assigned for residuals of an injury involving the 
right wrist and residuals of an injury involving the left 
wrist.  

In November 2003, the veteran testified in a local hearing.  
His testimony indicated that he had previously submitted a 
written withdrawal of the power of attorney designating the 
California Department of Veterans Affairs as his 
representative in this appeal.  The testimony also indicated 
that he had submitted a written withdrawal of his appeal of 
the denial of service connection for residuals of a back 
injury as secondary to service-connected post-traumatic 
stress disorder.  As the testimony has been reduced to 
writing in the hearing transcript (At page 3), a withdrawal 
has been effected.  38 C.F.R. § 20.204 (2004); Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record fails to establish that the RO sent the veteran a 
Veterans Claims Assistance Act (VCAA) notice letter 
pertaining to this appeal.  U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The Board is cognizant that the veteran's 
claims of entitlement to higher initial evaluations are 
downstream issues from the issues of entitlement to service 
connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  In 
such cases, VA's General Counsel has held that a VCAA notice 
is not required, and that a United States Court of Appeals 
for Veterans Claims (Court) decision suggesting otherwise was 
not binding precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(2004).  However, the evidence of record shows that, contrary 
to the VCAA as codified at 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2004), full, complete, and accurate notice 
of the VCAA was never furnished to the appellant concerning 
the preliminary issue of service connection.  Hence, 
VAOPGCPREC 8-2003, as to downstream issues is inapplicable, 
and a remand for appropriate notice under 38 U.S.C.A. § 5103 
is required.  The Board parenthetically notes that the role 
of the VCAA relating to down-stream issues, such as effective 
dates and ratings, is a question that is currently before the 
Court.  See Hartman v. Principi, 18 Vet. App. 432 (2004).  
The Court is currently staying cases involving these issues.  
See Rudd v. Nicholson, No. 02-0300, U.S. Vet. App. June 30, 
2005).  

As the veteran has not been furnished any VCAA notice for his 
original claims for service connection or to the claims for 
higher initial ratings for his service-connected residuals of 
injuries to the right and left wrist, the appeal must be 
remanded to correct this procedural defect.  38 C.F.R. § 19.9 
(2004).  The Board has considered the possibility that this 
oversight is harmless error.  See Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).  However, the Court of Appeals 
for Veterans Claims has ruled it is not for the Secretary, or 
the Court, to predict what evidentiary development may or may 
not result from the notice required by the VCAA.  See Huston 
v. Principi, 17 Vet.App. 195, 203 (2003).  Because the 
veteran has not had the opportunity to benefit from and react 
to the notices that the Secretary was and is obligated to 
provide, any conclusion by the Board that the appellant has 
not been prejudiced would be pure speculation.  See Daniels 
v. Brown, 9 Vet.App. 348, 353 (1996) (Court unable to 
conclude error not prejudicial where "it is possible that 
the appellant would have sought and obtained additional 
medical opinions, evidence, or treatises").  


Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for initial 
ratings in excess of 10 percent for 
residuals of a left wrist injury  and 
residuals of a right wrist injury, of the 
impact of the notification requirements 
on the claims.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  The RO should then readjudicate the 
claims for an assignment of initial 
ratings in excess of 10 percent for 
residuals of injuries of the right and 
left wrist.  If any part of the appeal is 
not granted to the veteran's 
satisfaction, he (and his representative 
if applicable) should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


